       Case 2:19-cv-05814-JJT Document 19 Filed 01/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Thomas John Platt,                                 No. CV-19-05814-PHX-JJT (JZB)
10                  Petitioner,                         ORDER
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15          Petitioner Thomas John Platt filed, pro se, a Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 (Doc. 1). Now at issue is the Report and Recommendation
17   (“R&R” Doc. 18) submitted by United States Magistrate Judge John Z. Boyle
18   recommending that the Court deny and dismiss the Petition on the merits. Judge Boyle
19   warned that Petitioner had 14 days from the date of service of the R&R to file specific
20   written objections thereto, and failure to do so “may result in the acceptance of the [R&R]
21   by the district court without further review.” (R&R at 18.)
22          The deadline to file objections came and went nearly three weeks ago and Petitioner
23   has filed no objections by the deadline or since. The Court therefore will accept the R&R
24   and all of its underlying reasoning. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th
25   Cir. 2003). Even upon a review of the merits of the R&R, the Court is firmly convinced
26   that the R&R’s reasoning and conclusions are sound. Judge Boyle submitted an exhaustive
27   and thorough R&R whose conclusions each were fully supported by the state court record.
28   The Court here will not reiterate that treatment, as it could not improve on the explanation.
       Case 2:19-cv-05814-JJT Document 19 Filed 01/19/21 Page 2 of 2



 1          IT IS ORDERED adopting in whole the R&R submitted in this matter by Judge
 2   Boyle (Doc. 18).
 3          IT IS FURTHER ORDERED denying and dismissing the Petition for Writ of
 4   Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1).
 5          IT IS FURTHER ORDERED denying a certificate of appealability and leave to
 6   proceed in forma pauperis in this matter. Petitioner has not made a substantial showing of
 7   the denial of a constitutional right.
 8          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this matter.
 9          Dated this 19th day of January, 2021.
10
11                                           Honorable John J. Tuchi
                                             United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
